By the Court —
McMillan, J.
— The complaint in this case contains but one cause of action. A single state of facts is set up upon which the plaintiff asks for alternative relief.
If the facts stated entitle the respondent to relief the complaint is sufficient; the fact that the plaintiff does not ask for the proper relief, or asks for inconsistent relief, is not ground of demurrer. Young vs. Edwards, 11 How. Pr., 203; McCosker vs. Brady, 1 Barb. Ch., 341-2; Emery vs. Pease, 20 N. Y., 62; Beale vs. Hayes, 5 Sand., 640; Meyer vs. Van Cotlier, 7 Ab. Pr. R., 222.
The second ground of demurrer is that the complaint does not state facts sufficient to constitute a cause of action.
The first point raised by the defendant in • support of this objection is that the plaintiff cannot recover upon the contract, because the Board of Education had no authority to make it. The Board of Education of the City of St. Anthony was incorporated *445by an act of tbe Legislature approved February 28th, 1860.
By the ninth section of the act of incorporation it is provided among other things : “That whenever said board shall deem it necessary to purchase or erect a school house or school houses for said district, or to purchase a site or sites for the-same, they shall call a meeting of the legal voters in said district, * * * and said meeting may determine by a majority vote upon the erection of a school house or school houses, and the pxxrehase of a site or sites therefor,” &c.
If the contract in this case is a purchase of a school house or site therefor, within the meaning of this section, the objection is clearly well taken. To determine this it is necessary to advert to the legislation affecting the question. The City of St. Anthony as originally incorporated embraced within its limits, among other territory, section 25, T. 29, R. 24 west. By an act approved March 1, 1856, this section was excluded from the corporate limits, and by an act approved March 10,1860, it was again embraced within the city.
It appears from the complaint that in June, 1858, school district No. 3 of St. Anthony was a duly organized and acting 'school distinct, embracing within its limits the lot mentioned in the complaint. That in that month the plaintiff bargained and sold this lot to said School district, and executed to the district a bond for a deed on the payment of five hundred dollars in six months thereafter, that the district entered into possession and erected a school house thereon, but have never paid any portion of the purchase money. Under these circumstances school district No. 3 acquired the equitable title to the premises, and upon the payment of the purchase money would be entitled to a conveyance of the legal estate, and a court of equity would regard the bond as an agreement to convey, and would compel the specific performance of the agreement. St. Paul Div. No. 1 Sons of Temperance vs. Brown & Bass, 9 Minn., 157.
This was the state of the title to this lot at the time of the passage of the act approved March 10, 1860, which embraced section 25, including this lot, in the city of St. Anthony. Prior to and at *446the time oí the passage of this act by the act incorporating the defendant, the city of St. Anthony constituted but one school district. By the act of March 10th, therefore, the lot in question was detached from school district No. 3 and incorporated into the school district composed oí the city of St. Anthony.
By section 10 of the act incorporating the defendant it is proided among other things,- “ that the title to all real estate and other property belonging for school purposes to the said city of St. Anthony, or any part thereof, shall be regarded in law as vested in the Board of Education and their successors in office, for the support and use of common schools therein,” &o. By an .act approved March 7, 1861, each and every township organized, or that might thereafter be organized, was constituted a school district and body corporate, ¿so., and by the second section of the act it is provided that every such school district shall hold in the name of its trustees and their successors in office, the title of all lands and other property then held or which might thereafter be acquired for school district purposes in any such town, excepting corporate cities, and towns which are made bodies corporate by and under chartered privileges granted by any special act of the Legislature of this State, in which case the title of all such property shall be held in the corporate name of such town, or city for the use of common schools therein.”.
At the time of the passage of this act the premises in question were embraced within the corporate limits of the city of St. Anthony, and constituted part of the school district composed of that city; therefore, admitting that the interest of school district No. 3 in the premises was unaffected by the prior legislation and the equitable estate remained in it, by the act of 1861 this estate was transferred to and vested in the corporate authorities of the city of St. Anthony. This being the case, by the tenth section of the act incorporating the defendant, the title vested in the defendant, the Board of Education. School districts being quasi corporations, are under the control of the. Legislature. They may bo changed and divided at the legislative will, and property may be thus transferred from one organization to another. It was not in *447the power of the Board of Education to refuse this estate — it was vested in it by the act creating the corporation — it. was cast upon them by operation of law. The necessity for purchasing the premises or erecting a school house was not to be considered by the board, nor was the district meeting to determine upon the purchase ; the acquisition of the property had already been determined by the Legislature. ■ It was not, therefore, we think, a purchase within the meaning .of section nine of the act ábove cited, and the provisions of that section are not applicable to the case.
But the estate thus cast upon the defendant was only an equitable estate in the premises. This estate, by neglect to perform the conditions of the bond, might be determined, and the premises be lost to the district. To preserve the estate to the district the legal title must be acquired, and this could only be done by payment of the purchase money.
By section 3 of the act of incorporation it is provided that the board shall be capable of contracting and being contracted with, ■and shall be capable of receiving any gift, grant, donation or devise made for the use of common schools in said city, &e.; and by section 5 of the act “ that said Board of Education shall have the entire management aúd control of all the common schools in said city of St. Anthony, and of all the houses, lands and appurj tenances already provided and set apart for common school purposes, as well as those hereafter to be provided for the same purpose,” &c.
The imposition of the duty to manage and control the houses, lands and appurtenances, implies the duty to preserve the same and the power to use the means necessary to such preservation. It Avas, therefore, we think, the duty of the Board to preserve to the district the property and estate vested in the district in this instance, and to do so it was necessary to pay or contract to pay the purchase money of the lot, and the power to contract being expressly given to the Board, we think the contract by the Board by which they obtained the legal title to the premises, is valid and binding. It is expressly stated in the contract with the Board that the deed of conveyance' of the premises was in pursuance oi *448the original agreement with school district No. 8, and it is also averred in the complaint that at the time of making the deed and contract with the Board, and prior thereto, the defendant was in the occupation of the premises. These facts, we think, clearly show that the transaction was not an original purchase by the Board, but a mere performance of the original agreement, by which the estate was preserved and secured to the district represented by the Board of Education. Conceding that the plaintiff might have had a remedy against school district No. 8 upon their agreement, we think the plaintiff has waived that right by his agreement with the present defendant. Since the defendant acquires not only the lot purchased, but also the building erected thereon by school district No. 8, there is certainly nothing inequitable in the former paying the purchase price of the lot.
The order overruling the demurrer is affirmed.